 1                            UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 JOSE E. SILVA,                                      Case No. 2:17-cv-2149-APG-DJA

 4                      Petitioner,
          v.                                           ORDER
 5 BRIAN WILLIAMS, et al.,
                                                        (ECF. No. 46)
 6                      Respondents.

 7

 8

 9         Good cause appearing, the petitioner’s unopposed first Motion for Extension of Time

10 (ECF No. 46) is GRANTED. Petitioner has until May 5, 2020, to file a reply to the respondents’

11 answer to the second amended petition for writ of habeas corpus.

12         Dated: March 4, 2020.
                                                      ________________________________
13                                                    ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
